Title: Provincial Commissioners to Robert Hunter Morris, 15 May 1756
From: Provincial Commissioners
To: Morris, Robert Hunter


Sir
Philada. May 15. 1756
We are honoured with your several Letters of the 5th. 7th. 8th. 9th. 10th and 13th Instant, and have complied, as far as we are able, with every Request therein contained, excepting the Article of Tents, of which, we cannot be of Opinion that more are necessary, at this fine Season of the Year, than what will suffice for the Officers, and any of the Men that happen to be sick; for both which Purposes, we think the Fifty already sent an ample Provision. The March to Shamokin is but short, and in case of bad Weather, which is not to be expected, it will be an easy Matter for the Men so to shelter themselves with the Bark and Boughs of Trees, as to be very little exposed to the Inconvenience of it. Especially since We have now procur’d and order’d up to you as many new Blankets as with those from Northampton will furnish all your Men. The 100 Fathom of white Rope, you will receive by the first Waggons, and the Stores and Implements for the Cannon shall be got ready as soon as possible, and we hope in good Time, since we do not suppose you will order the Cannon up till the Fort is ready to receive them. Forty Watchcoats are making and will soon be ready. The Lead you will receive at the same Time. Twelve Shipwrights are agreed with and forwarded, we hope they will be with you by the Time you receive this. We have sent 7 Swivel Blunderbusses for the Battoes, which are all now to be had. Croston is gone up with 20 Cattle; and is to take the Commisary’s  Receipt for the neat Beef he delivers. The Muskets already sent up are 525, which we suppose are more than you have Men: Some may be spared to Steel and Potter. The Gunsmiths go up to see the proving of their Work, which they imagine has not Justice done it in the Trials made there. When we see Capt. McKee, who is not yet come to Town, we shall enquire into the Affair between him and his Men, and endeavour to set Things right. We are ready to pay Capt. Mercer’s Men for the Scalps taken; we have paid for one of them; but do not think it right to make any Allowance of Pay to the Persons he mentions as Officers before the Dates of their Commissions. The Wages of the 3 Men for which he demands some Allowance, we leave to you, requesting you would take the Trouble of enquiring into the Matter, and settling it as you shall find reasonable. Pomfret Castle we would chuse to have built where it was first intended; that the Country lost may be recovered, and the People induc’d to return to their Settlements, and reap the ensuing Harvest. We send a Cask of ½ Crown Nails: We send also 175 of the new Muskets, being all of the Sort that are fit for the Woods, and supposing you have prov’d and regulated so many of those before sent up as will compleatly furnish the Regiment, and supply any Deficiencies in Steel’s, Potter’s, and Hamilton’s Companies. A Part only of the Arms we sent for are arriv’d; the Field Pieces not sent by this Ship, the Proprietor expecting to obtain them a Gift from the Crown. We desire you would not fail to return all the Overplus Arms, after your Corps and those Companies are compleated, as the City and the Counties on Delaware are very poorly supply’d, and we know not how soon we may have Occasion to defend ourselves against some Attempt from the Sea Ward. We shall forward the Pay of the Soldiers as regularly as may be; the Cloathing sent up will bring them greatly in Debt to the Publick. We shall do what we can for the Relief of the many Petitioners, but ’tis little we may afford, as our Money grows so low, that unless your Expedition proceeds more expeditiously we fear you will be left in the Midst of it, like a Whale on the Strand, all the Waters being ebb’d away from you. We are sensible you must have an infinite deal of Trouble in the Affair, and are with great Respect. Your Honour’s most obedient humble Servants



James. Hamilton


B Franklin


Jos: Fox


Evan Morgan


John Hughes


Honble Governer Morris

 Endorsed: Commissions. May 15: 1756.
